Citation Nr: 9925113	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-27 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  What evaluation is warranted for bilateral pes planus 
from December 1, 1996.

2.  What evaluation is warranted for a low back strain from 
December 1, 1996.

3.  What evaluation is warranted for a right shoulder strain 
from December 1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had unverified active service from August 1976 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board notes that the veteran failed to appear for a 
scheduled hearing before the undersigned in April 1999.  In 
June 1999, the undersigned denied a motion to reschedule a 
hearing for failing to show good cause pursuant to 38 C.F.R. 
§ 20.704 (1998).  The Board will now address the issues on 
appeal.


FINDING OF FACT

The veteran's bilateral flat feet are moderately disabling, 
and they are manifested by pain while standing and walking.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a 10 
percent rating for bilateral pes planus is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation for bilateral pes planus is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, in such a case as this it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  After reviewing the evidence, which 
includes various VA outpatient and examination reports, the 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating the veteran's claim for a compensable 
evaluation for his service-connected bilateral pes planus, 
the Board considers the evidence of record as compared to the 
criteria in the VA Rating Schedule.  Under Diagnostic Code 
5276, a noncompensable evaluation is warranted for mild 
acquired flatfoot with symptoms relieved by built-up shoe or 
arch support.  A 10 percent evaluation is warranted for 
moderate acquired flatfoot demonstrated by the weight-bearing 
line being over or medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot manifested 
by marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).

The September 1996 service separation examination report 
notes mild, bilateral flat feet.  

According to a February 1997 VA examination report, the 
veteran related that his feet had bothered him for several 
years.  In service, he was given shoe inserts, which helped.  
On physical examination his feet appeared grossly regular 
with the exception of moderate flat feet.  The diagnosis was 
pes planus.

The veteran testified before a hearing officer at the RO in 
December 1997.  With respect to his feet he described having 
sharp pain, and arch numbness when relaxed or after sitting 
for a long time.  This numbness also would radiate through 
the feet, and there was some pain at the bottom of his toes.  
The pain limited him from going up stairs.  He took over the 
counter medication to relieve the pain.

VA examined the veteran's feet again in February 1998.  The 
veteran related that at work his feet would bother him.  He 
worked as a prison guard.  The foot pain was the worst when 
sitting or walking.  Physical examination revealed perhaps a 
slight tendency to pes planus.  The heel could be brought in 
the varus position, while the ankle was dorsiflexed.  There 
was full range of motion of the hind foot and forefoot, and 
there were no tender areas about the foot, except the fourth 
toe on the right foot.  This toe had a tendency to mallet toe 
formation, with tenderness about the nail.  The examiner felt 
that x-rays were not necessary of the feet.  

After a careful review of the record, the Board finds that 
the disability picture more nearly approximates the criteria 
required for a 10 percent rating for moderate pes planus.  38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.  The February 
1997 VA examination report noted that he had moderate flat 
feet.  In light of the veteran's clinical history, the Board 
finds his testimony credible with respect to painful feet.  
He testified that his duties as a prison guard required him 
to be on his feet.  As a result, he often experienced pain 
while at work, and it is evident that despite the use of 
orthotics, the veteran experiences painful pathology.  
Therefore, after resolving reasonable doubt in the veteran's 
favor, the Board finds that the appellant's flat feet warrant 
a 10 percent rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5276.

The Board finds, however, that a rating in excess of 10 
percent is not warranted because the required criteria have 
not been met.  There is no clinical evidence of severe 
bilateral flatfoot manifested by marked deformity, 
accentuated pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

As to the veteran's entitlement to a rating in excess of 10 
percent, the evidence is not so evenly balanced as to raise 
doubt with respect to any material issue.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to a 10 percent disability rating for bilateral 
pes planus from December 1, 1996, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits. 


REMAND

Further development is in order in light of the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard, although the veteran specifically complained of 
limited motion and pain with respect to his low back and 
right shoulder (which was corroborated in December 1997 by 
Douglas Curran, D.C., his private doctor), the VA examiner in 
February 1998 did not address matters of weakened movement, 
excess fatigability, incoordination, and loss of function due 
to pain on use or during flare-ups, as required under 38 
C.F.R. §§ 4.40 and 4.45 (1998).  Significantly, the examiner 
did not provide the range of motion studies in degrees, or 
address Dr. Curran's December 1997 findings or the veteran's 
complaints of severe low back and right shoulder pain.  The 
Board also finds that, although Dr. Curran provided range of 
motion studies in degrees, he likewise did not address 
matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups.  Therefore, the examination reports of 
record are not adequate for rating purposes.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an examination which fails to consider 
and address the provisions of these regulations is inadequate 
for rating purposes.  Hence, the Board finds that another 
examination is necessary before addressing the issues on 
appeal.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers, 
to include Dr. Curran, who have treated 
him since February 1998 for his low back 
and right shoulder strains.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
severity of his low back and right 
shoulder strains.  All necessary tests 
and studies must be conducted.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
should be typed.

In accordance with DeLuca, all indicated 
tests and studies should be conducted, 
including x-ray and range of motion 
studies.  Range of motion should be 
recorded in numbers of degrees, and the 
normal ranges of motion should be 
provided.  Any portion of the arcs of 
motion which are painful should be so 
designated.

The examiner should elicit from the 
veteran his account of how his low back 
and right shoulder strains affect his 
daily activities and employability.  The 
report of the examination should include 
a detailed account of all manifestations 
of the low back and right shoulder 
strains found to be present, and the 
effects of the disability on the 
veteran's ordinary activity.  The 
examiner should take into account all 
functional impairments, including pain on 
use, incoordination, weakness, 
fatigability, and abnormal movements, 
etc.  The examiner must comment on the 
extent to which the low back and right 
shoulder strains result in symptoms of 
muscle pain, activity limited by fatigue, 
or inability to move the joint through a 
portion of its range.  An opinion should 
provided as to the degree to which each 
disorder interferes with activities of 
daily living.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased rating for a low back and a 
right shoulder strain.  If the veteran's 
claims are not granted, then he and his 
representative should be issued a 
supplemental statement of the case, 
informing them of its consideration of 
all appropriate laws and regulations, and 
the Court's decision in DeLuca.  They 
should then be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

